Judge Owsley
delivered the opinion of the court.*
Taylor, the owner of the entry under which the appelpellee claims, not having resided in the county of Bourbon, where the land lies, it was clearly necessary to have autho*30rised the making his survey in 1805: that an agent resident in Bourbon county should have been appointed by him, and notice thereof given to the surveyor before the first of January, 1796, and consequently the subsequent appointment of an agent in 1797, cannot have saved his entry from forfeiture.
The decree of the court below, therefore, sustaining the appellee’s claim under an entry thus illegally surveyed, must be reversed with cost, the cause remanded, and the bill dismissed with cost.

 Absent, Judge Rowan.